Case 2:19-cv-10075-PA-KS Document 72 Filed 07/28/20 Page 1 of 1 Page ID #:412

 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
 8                                CENTRAL DISTRICT OF CALIFORNIA
 9
10   CHRISTOPHER WASH,                            CV 19-10075 PA (KSx)
11                   Plaintiff,                   JUDGMENT
12              v.
13   MAJOR MOTORS CARS, INC. et al.,
14                   Defendants.
15
16
17          Pursuant to the Court’s July 27, 2020 Order granting the Motion for Summary
18   Judgment filed by BMW of North America, LLC and South Bay BMW,
19          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that BMW of North
20   America, LLC and South Bay BMW shall have judgment in their favor against Plaintiff.
21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff take
22   nothing and that BMW of North America, LLC and South Bay BMW shall have their costs
23   of suit.
24          IT IS SO ORDERED.
25
26   DATED: July 28, 2020                           _________________________________
                                                               Percy Anderson
27                                                    UNITED STATES DISTRICT JUDGE
28
